Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7th 2022, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al (US 2014/0231983 A1) in view of Summers (US 2014/0367619 A1).
With regards to claim 1, Sugo discloses a film adhesive sheet which is capable of bonding a semiconductor chip to an adherend layer when heated (i.e., a thermal bonding sheet comprising a precursor layer) (Sugo: abstract; para. [0012] and [0109]). Of particular interest, Sugo discloses Examples 3-1 and 5-1, which each have a thickness of 5 microns (Sugo: Tables 1 and 2, see “Thickness of Adhesive (um)”) and a protrusion distance (i.e., nonuniformity in thickness of the resin sheet) of 1 micron for Example 3-1 and 0 microns for Example 5-1 (Sugo: para. [0005], [0016], and [0139]; Tables 1 and 2, see “Evaluation of Protrusion (um)”). Based on the average thickness of 5 microns and the thickness deviation of 1 micron in Example 3-1, a difference between maximum and minimum thickness of 20% is seen (i.e., max thickness / min thickness = (5 + 1) / 5 = 6 / 5 = 1.2, or that the max thickness is 120% of the min thickness, which is a thickness difference of +20%). As no discernible deviation in thickness was measured in Example 5-1, the difference in maximum versus minimum thickness is essentially 0% (i.e., it is clear from the other Examples of Sugo that if Example 5-1 had a difference in thickness of 20% or greater, such a result would have been identified). Considering that the above thickness relationship holds for the entirety of the films of Sugo, sampling of ten equal areas, each area being 1 cm x 1 cm in dimension, would be expected to yield the claimed thickness relationship. Both the films of Examples 3-1 and 5-1 are considered precursor layers that are to become sintered layers by heating, in that both films are capable of being sintered through heating, since they contain 60 wt % ES6000 silver microparticles and 90 wt% AUP-1000 gold microparticles, respectively, which are sufficient to result in sintering when heated (i.e., the present specification states that the presence of 60 to 98 wt % metallic or metal oxide nano- or microparticles results sintering capability) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]).
Sugo does not appear to expressly disclose or teach the inclusion of a low boiling-point binder selected from the group consisting of monohydric alcohols, polyhydric alcohols, and ethers. In the interest of clarity, it is noted that the phrase “low-boiling point” denotes a binder which is liquid at 23⁰C as determined via viscosity measurement at a condition of 100,000 Pa·sec or less.
However, Sugo acknowledges that the solvents incorporated into the adhesive layer are “not especially limited,” and therefore, one of ordinary skill would consider other solvents, including solvents in the form of monohydric alcohols, polyhydric alcohols, and ethers, to be within the purview of Sugo (Sugo: para. [0064]).
Summers is directed to a method of using a polymer thick film composition to be sintered, the composition including alpha-terpineol (Summers: abstract; para. [0027] and [0035]). Summers notes that alpha-terpineol is among “[t]he most widely used solvents found in thick film compositions”, and that such materials promote rapid hardening after application (Summers: para. [0027]). The process of Summers is furthermore specially adapted to copper, which is one of the materials of Sugo (Summers: para. [0002]). Sugo and Summers are analogous art in that they are related to the same field of endeavor of sintering compositions for copper materials. A person of ordinary skill in the art would have found it obvious to have selected the alpha-terpineol of Summers for the alcohol solvent of Sugo in order to promote rapid hardening after application, and furthermore, since such a material is well-known in the art, to the point that it is regarded as one of “[t]he most widely used solvents”. Furthermore, Summers is reasonably pertinent to Applicant’s problem as it uses the same material (i.e., alpha-terpineol) in the same context (i.e., to form a sheet material)
With additional respect to claim 1, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo, in combination with the teachings of Summers, teach a film adhesive sheet which is substantially identical in composition and method of making to the films of the claimed invention. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, although Sugo expressly discloses the presently claimed features, it is worth noting that the facts of record corroborate the existence of the claimed features, and furthermore such features (i.e., the sintering capabilities and thickness deviation) are presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
With regards to claim 2, the precursor layer has an average thickness of 5 microns, and a protrusion of either 1 micron or 0 microns (Sugo: Tables 1 and 2). It is noted that since the maximum protrusion height is below the claimed Sa range of 2 microns, it would have been impossible for the films to have a roughness of above 2 microns (i.e., if there are no protrusions, or a maximum protrusion height of only 1 micron, heights above 1 micron are not present, and therefore no protrusions are tall enough to render a roughness of above 2 microns capable of existing). With respect to the limitation “measured in a field of view of 200 um x 200 um by a confocal microscope,” it is noted that the method of measuring a given property does not impart patentability, as it is not tied to a particular structural feature (i.e., the method of measuring does not change the structure of the claimed invention). Furthermore, because Sugo discloses a protrusion height and thickness within the claimed range, it is not seen how the film of Sugo would not obtain the claimed measurements if measured in a field of view of 200 um x 200 um using a confocal microscope.
With regards to claim 3, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo are substantially identical in composition and method of making to the films of the claimed invention, and therefore the claimed differential thermogravimetric property would have been expected of the film of Sugo. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, the claimed thermogravimetric property is presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
With regards to claim 4, the film of Sugo includes EOCN-1020-4 Epoxy resin, which is solid at 25C (Sugo: para. [0120]). It is noted that a material which is a solid at a given temperature remains solid at a lower temperature (i.e., since the resin is solid at 25C, it must also be solid at the claimed temperature of 23C). The resin acts as a binder, since it is used to bind metallic particles into a single film (Sugo: Tables 1 and 2, note Examples 3-1 and 5-1 contain EOCN-1020-4 Epoxy resin in addition to metallic particles). It is noted that the resin is thermally decomposable, as any material may be heated such that it decomposes, and furthermore, the present specification only defines the thermally decomposable binder as a binder that can be thermally decomposed in a thermal bonding step, with no specification of the thermal bonding temperature or conditions within the definition (See Present Spec.: para. [0070]). In the interest of compact prosecution, it is noted that Sugo also teaches the incorporation of polycarbonate, which is a thermally decomposable binder according to the present specification (Sugo: para. [0036]; Present Spec.: para. [0071]).
With regards to claim 5, the particles in Example 3-1 of Sugo are silver particles (Sugo: Table 1, Example 3-1 and para. [0124]). In the interest of compact prosecution, it is noted that the broader disclosure of Sugo states the inclusion of either silver or copper particles (Sugo: para. [0055]).
With regards to claim 6, Sugo discloses laminating the film adhesive sheet to a dicing tape (Sugo: para. [0019]). Although Sugo discloses the step of lamination, it is noted that the particular term “laminating” constitutes product-by-process language. Product claims are not limited to the particulars of the recited process steps, but rather only the structure implied by such steps. See MPEP 2113. In the instant case, claim 6 implies the thermal bonding sheet as attached to a dicing tape. Sugo discloses such a product (See above discussion).
With regards to claim 7, the Examiner notes that the films within Examples 3-1 and 5-1 of Sugo are substantially identical in composition and method of making to the films of the claimed invention, and therefore the claimed differential thermogravimetric property would have been expected of the film of Sugo. Both the films of Sugo and the present specification are made from acryl resin which includes polymers composed of one or two or more esters of acrylic acid or methacrylic acid having a straight-chain or branched alkyl group having 30 or less carbons, particularly 4 to 18 carbons (Sugo: para. [0037]-[0038] and [0115]-[0119], in addition to Tables 1 and 2; Present Spec.: para. [0071] and [0076]). The acryl resins in Examples 3-1 and 5-1 of Sugo have molecular weights of 550,000, 850,000, and 900,000, which are each within the range of 10,000 to 1,000,000, which is the preferred range of the present specification (Sugo: para. [0116]-[0119]; Present Spec.: para. [0078]). In some embodiments, the present specification selects polycarbonate of the acryl resin, yet Sugo further discloses that the film may instead be made of polycarbonate (Sugo: para. [0036]; Present Spec.: para. [0071]-[0074]). Both of the films of Sugo and the present disclosure may further include a radiation-curable resin having a urethane, epoxy, or polycarbonate component (Sugo: para. [0043]-[0044] and [0120]-[0121]; Present Spec.: para. [0101], [0105]-[0106], and [0110]). Examples 3-1 and 5-1 of Sugo contain silver glass beads of 6 micron average particle size and gold powder of 1 micron average particle size, respectively, while the present specification discloses the presence of particles containing gold and silver and having a particle size of 0.1 to 10 microns (Sugo: para. [0124]-[0125]; Present Spec.: para. [0055]-[0057]). Both the films of Examples 3-1 and 5-1 contain 60 wt % silver microparticles and 90 wt% gold microparticles, respectively, compared to the present specification’s stated range of 60 to 98 wt % metallic or metal oxide nano- or microparticles) (Sugo: Tables 1 and 2, See “Conductive Particles,” in conjunction with para. [0124]-[0125]; See Spec. PGPub: para. [0054]-[0056]). Both Sugo and the present specification form their respective films by combining the above resins, the above particles, and methyl ethyl ketone as a solvent into an HM-500 hybrid mixer, and then mixing the materials for 3 minutes, followed by application of the obtained to an MRA50 mold lubricant film (Sugo: para. [0159]; Present Spec.: [0126]). The films of Sugo are coated to a thickness of 5 microns, which is a thickness according to the present claims (Sugo: Tables 1 and 2). Therefore, the claimed thermogravimetric property is presumed inherent in the film of Sugo, as Sugo discloses a film which is substantially identical in terms of composition and method of making to the claimed film. See MPEP 2112.
With regards to claim 8, the film of Sugo includes EOCN-1020-4 Epoxy resin, which is solid at 25C (Sugo: para. [0120]). It is noted that a material which is a solid at a given temperature remains solid at a lower temperature (i.e., since the resin is solid at 25C, it must also be solid at the claimed temperature of 23C). The resin acts as a binder, since it is used to bind metallic particles into a single film (Sugo: Tables 1 and 2, note Examples 3-1 and 5-1 contain EOCN-1020-4 Epoxy resin in addition to metallic particles). It is noted that the resin is thermally decomposable, as any material may be heated such that it decomposes, and furthermore, the present specification only defines the thermally decomposable binder as a binder that can be thermally decomposed in a thermal bonding step, with no specification of the thermal bonding temperature or conditions within the definition (See Present Spec.: para. [0070]). In the interest of compact prosecution, it is noted that Sugo also teaches the incorporation of polycarbonate, which is a thermally decomposable binder according to the present specification (Sugo: para. [0036]; Present Spec.: para. [0071]).
With regards to claim 9, the particles in Example 3-1 of Sugo are silver particles (Sugo: Table 1, Example 3-1 and para. [0124]). In the interest of compact prosecution, it is noted that the broader disclosure of Sugo states the inclusion of either silver or copper particles (Sugo: para. [0055]).
With regards to claim 10, Sugo discloses laminating the film adhesive sheet to a dicing tape (Sugo: para. [0019]). Although Sugo discloses the step of lamination, it is noted that the particular term “laminating” constitutes product-by-process language. Product claims are not limited to the particulars of the recited process steps, but rather only the structure implied by such steps. See MPEP 2113. In the instant case, claim 6 implies the thermal bonding sheet as attached to a dicing tape. Sugo discloses such a product (See above discussion).
With regards to claim 14, the claimed property is admitted by the present specification as due to the selection of an acryl resin (see paragraphs [0070]-[0071] of the present specification PGPub). Because the material of the prior art is formed of an acryl resin, it must necessarily have the claimed property (see above discussion). See MPEP 2112.
With regards to claim 15, Sugo and Summers disclose a composition substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Sugo and Summers is expected to have a tensile modulus of 10 MPa to 3000 MPa as claimed.
With regards to claim 16, Sugo and Summers disclose a composition substantially identical to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, the composition of Sugo and Summers is expected to have a tensile modulus of 10 MPa to 3000 MPa as claimed.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and they are found persuasive. Applicant’s amendment removes the indefinite language “sheet” and “paste”. Therefore, the rejection is withdrawn.
Applicant’s arguments directed to the present amendment have been fully considered and they are found persuasive. The combination of Sugo and Kuramoto does not teach a specie of low-boiling-point binder as listed in the claims. Therefore, the rejection under 35 U.S.C. 103 over Sugo and Kuramoto has been withdrawn. However, new grounds of rejection are made over Summers.
Applicant’s arguments with regards to Kuramoto are considered moot. Kuramoto was directed to tripropylene glycol methyl ether, which is no longer being claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783